DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 14  recite, inter alia, a method of forming a microelectronic device, comprising the steps of treating a base structure with a first precursor to adsorb the first precursor to a surface of the base structure and form a first material, the first precursor comprising a hydrazine – based compound including Si – N – Si bonds, treating the first material with a second precursor to convert the first material into a second material, the second precursor comprising a Si – centered radical and treating the second material with a third precursor to convert the second material into a third material comprising Si and N, the third precursor comprising an N – centered radical.  Although, Haripin, 2015/0099375 and McDonald, 2019/0088474 teach methods for forming material comprising Si and N with precursor comprising a hydrazine – based compound including Si – N – Si bonds, they fail to teach the above steps of forming the third material. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 15 – 23  recite, inter alia, an atomic layer deposition (ALD) system, comprising a first source configured to contain a hydrazine – based compound including Si – N – Si bonds, a second source configured to contain a Si – containing compound, a third source configured to contain an N – containing molecule and an ALD apparatus downstream of and in fluid communication with each of the first source, the second source, and the third source, the ALD apparatus comprising a housing structure defining an internal chamber, a distribution assembly configured to receive and direct gaseous forms of each of the hydrazine-based compound, the Si – containing compound, and the N – containing molecule into the internal chamber and a substrate holder within the internal chamber and configured to hold a base structure thereon. Although, Haripin, 2015/0099375 and McDonald, 2019/0088474 teach methods for forming material comprising Si and N with precursor comprising a hydrazine – based compound including Si – N – Si bonds, a Si – containing compound, and a N – containing molecule they fail to teach the use of these compounds in an ALD system as enumerated in these claims.    Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 24 – 27  recite, inter alia, a method of forming a seal material through atomic layer deposition (ALD), comprising the steps of directing a first gaseous stream comprising a hydrazine – based compound including Si – N – Si bonds into an internal chamber of an ALD apparatus to chemisorb the hydrazine – based  compound to a base structure held within the internal chamber, directing a second gaseous stream comprising one or more of a Si – containing compound and a Si – centered radical into the internal chamber to react with the chemisorbed hydrazine – based  compound and form an intermediate material and directing a third gaseous stream comprising one or more of an N – containing compound and an N – centered radical into the internal chamber to react with the intermediate material and form at least a portion of the seal material. Although, Haripin, 2015/0099375 and McDonald, 2019/0088474 teach methods for forming material with precursor comprising a hydrazine – based compound including Si – N – Si bonds, a Si – containing compound, and a N – containing compound, they fail to teach the above steps of forming the material. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen, US 2015/0147484; Kalutarage, US 2017/0114476; Sano, US 2017/0301539; Hirose, US 2017/0218898; Sharma, US 2021/0175075 and Nakatani, US 2021/0305043 teach about using silicon precursors having Si – N – Si bonds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        August 10, 2022